Citation Nr: 0946065	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder 
(cervical and lumbar).   

2.  Entitlement to service connection for a back disorder 
(cervical and lumbar).   

3.  Entitlement to a disability rating greater than 10 
percent for varicose veins of the right leg.

4.  Entitlement to a disability rating greater than 10 
percent for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1940 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In October 2009, the Veteran presented testimony at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The Veteran submitted additional evidence on the day of his 
October 2009 Board videoconference hearing.  Some of this 
evidence has not yet been considered by the RO, the agency of 
original jurisdiction.  However, because this evidence was 
submitted with a waiver of RO consideration on the day of the 
hearing, it is automatically deemed as timely.  As such, the 
Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304(a) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The RO denied service connection for a back disorder 
(both cervical and lumbar) in a November 1985 rating 
decision.  Although notified of the denial, the Veteran did 
not initiate an appeal.  

2.  Lay evidence received since the November 1985 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the back disorder claim.

3.  There is no credible evidence of a back disorder during 
service or of arthritis within one year after service, or for 
many years thereafter, and no competent or credible evidence 
of a link between the Veteran's current lumbar and cervical 
back disorders and his period of active military service.

4.  The Veteran's varicose veins of the right and left leg do 
not manifest in persistent edema, incompletely relieved by 
elevation of extremity, or eczema or stasis pigmentation or 
ulceration or subcutaneous induration.  


CONCLUSIONS OF LAW

1.  As to his back disorder claim, the November 1985 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
last prior, final denial of his back disorder claim in 
November 1985.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

3.  A back disorder (lumbar and cervical) was not incurred in 
or aggravated by service, and arthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


4.  The criteria are not met for a disability rating in 
excess of 10 percent for varicose veins of the right leg.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.104, Diagnostic Code 7120 (2009).

5.  The criteria are not met for a disability rating in 
excess of 10 percent for varicose veins of the left leg.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.104, Diagnostic 
Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2008, May 
2008, and October 2008.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection and 
increased rating claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the April 2008 and May 2008 letters from the RO 
further advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the October 2008 
VCAA letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  That is, in this letter, 
the Veteran was advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his varicose 
vein disabilities.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim 
for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In 
any event, in the present case, the Board is satisfied that 
the RO provided both generic and specific VCAA notice as to 
the increased rating claim in the April 2008 and October 2008 
VCAA notice letters.  

With regard to the new and material evidence claim, the Board 
acknowledges that although the VCAA notices provided to the 
Veteran were not compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), this is nonprejudicial, i.e., harmless error 
because the Board is reopening his claim for a back disorder, 
regardless.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. 
App. 541, 546 (1991).  

As such, the Board concludes prejudicial error in the content 
of VCAA notice has not been demonstrated.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).    

With regard to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in July 2008, the 
preferred sequence.  Pelegrini II, 18 Vet. App. at 120 
(2004).  But the Court in Pelegrini II also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that the intended purpose of the notice is not 
frustrated and he is still provided proper due process.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a Statement of the Case 
(SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the February 2009 SOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As 
such, the Board concludes prejudicial error in the timing of 
VCAA notice has not been demonstrated.  See again Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA outpatient 
treatment records.  The Veteran was also afforded a VA 
examination in April 2008 to determine the current severity 
of his bilateral varicose vein disorder.  The Veteran has 
also submitted several written personal statements, hearing 
testimony, photographs, and several articles.  

With regard to private treatment, the Veteran has stated on 
several occasions that he was treated post-service by private 
chiropractors and physicians for his disabilities.  None of 
these private records are associated with the claims folder.  
However, by way of VCAA correspondence to the Veteran dated 
in April and May of 2008, the RO explained that in order to 
obtain these records, the Veteran must complete a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department to Veterans Affairs).  This form was enclosed both 
times with the two letters sent to the Veteran.  Despite the 
two attempts, the RO did not receive any response adequately 
identifying any private providers.  These letters were sent 
to the Veteran's address of record.  There was indication 
that the letters were returned or otherwise not received by 
the Veteran.
                 
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is 
required to cooperate fully with VA's efforts and, if 
necessary, authorize the release of existing records in an 
acceptable form.  38 C.F.R. § 3.159(c)(1).  The duty to 
assist is not a one-way street; a claimant cannot remain 
passive when he has relevant information.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
Veteran, not a duty to prove his claim while the Veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the Veteran has not cooperated and 
provided the necessary authorization for VA to request 
private medical records after the RO's two requests for such 
authorization.  As such, the Board is satisfied the RO has 
made reasonable efforts to obtain these private medical 
records, and no further effort is required.  38 C.F.R. 
§ 3.159(c).

The Board realizes VA has not obtained a medical opinion with 
respect to the etiology of the Veteran's back disorder claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  But the 
standards of McLendon are not met in this case.  There is 
insufficient evidence suggesting that his current back 
problems are linked to any of the trauma described by the 
Veteran in service, nor credible evidence of continuity of 
symptomatology for any back disorder seen since service.  The 
Veteran's in-service September 1945 discharge examination 
contradicts his assertions regarding the existence of an in-
service back injury and condition.  As service and post-
service medical records provide no basis to grant the claim, 
and in fact provide evidence against the claim, the Board 
finds no basis for obtaining a VA medical opinion.  All 
things considered, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  



New and Material Evidence to Reopen the Back Disorder Claim

The RO did not characterize the Veteran's claim for service 
connection for a back disorder as a new and material evidence 
issue.  However, a review of the claims folder confirms that 
the Veteran had previously filed a July 1985 VA Form 21-526, 
Veteran's Application for Compensation of Pension.  At that 
time, he claimed service connection for "deterioration of 
the skeletal system (spinal)."  He added that he was treated 
in-service for his back in Cheltenham, England in 1943.  
  
The RO followed by issuing a November 1985 rating decision, 
listing service connection for a "back" condition as an 
issue on appeal, among others.  The RO did not grant service 
connection for the Veteran's back condition at that time, but 
acknowledged that the Veteran had current cervical and lumbar 
back conditions as diagnosed by October 1985 VA X-rays.  The 
RO did not provide any further details as to why it was 
denying service connection for the back condition at that 
time.  Regardless, the RO notified the Veteran of the 
November 1985 decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2009).

With regard to the prior November 1985 rating decision, the 
Board is cognizant of the "implicit denial rule" recently 
articulated by the Federal Circuit Court and Veteran's Claims 
Court.  The Federal Circuit has determined that where a 
claim, including a reasonably raised claim under a 
sympathetic reading, is not acted upon by the agency decision 
maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 
1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court 
subsequently held that when a claimant files more than one 
claim with the RO at the same time, if the RO acts on one of 
the claims but fails to specifically address the other, the 
second claim is deemed denied and the appeal period begins to 
run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 
2006).  The Court, for its part, has clarified that, for a 
claim to be deemed denied, there must be a recognition of the 
substance of the claim in a decision, from which the claimant 
could reasonably deduce that the claim had been adjudicated, 
or an explicit subsequent adjudication of a claim for the 
same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 
(2007).  In essence, the Court in Ingram interpreted Deshotel 
and Andrews to stand for the proposition that, where an RO 
decision discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that 
claim."  Id.  The key question in the implicit denial inquiry 
is whether it would be clear to a reasonable person that VA's 
action that expressly refers to one claim is intended to 
dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 
962-963 (Fed. Cir. 2009).

In the present case, even though the formal adjudicative 
language of the November 1985 rating decision did not 
'specifically' deny service connection for a back disorder, 
the RO still discussed the claim in terms sufficient to put 
the Veteran on notice that it was being considered and 
rejected.  Ingram, 21 Vet. App. at 255.  In other words, 
there was recognition of the substance of the back claim in 
the November 1985 decision, from which the Veteran could 
reasonably deduce that the claim had been adjudicated.  Id.  
As such, his claim was implicitly denied in November 1985.  
The Board finds it would be clear to a reasonable person that 
VA's action that expressly refers to the other claims at 
issue in November 1985 was intended to dispose of others as 
well.  Adams, 568 F.3d at 962-963.  That is, the November 
1985 rating decision listed service connection for a back 
disorder as on issue on appeal, and went on to discuss 
current cervical and lumbar spine conditions.  Under those 
circumstances, the Board finds that the Veteran could 
reasonably deduce that the claim of service connection for a 
back disorder had been implicitly denied in November 1985, 
since it was not granted.  Therefore, the November 1985 
rating decision was final, and the Veteran's claim can be 
reopened if he submits new and material evidence.  38 U.S.C. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2009).   
 
The Veteran's claim to reopen service connection for a back 
disorder was received in April 2008.  Therefore, the amended 
regulations are for application.  See 66 Fed. Reg. at 45,620 
(indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final November 1985 rating decision.  Specifically, 
the Veteran has presented competent lay evidence that for the 
first time describes the in-service circumstances of his 
alleged back injury.  In several statements and hearing 
testimony dated in April 2008, May 2008, and October 2009, 
the Veteran asserts that he injured his back during service 
(1) by having to endure a forced 60 mile march with a 60 
pound backpack on his spine in 1940 and (2) by experiencing a 
bombing in 1943 or 1945 by the Germans in London in which he 
fell out of his bed, hurt his back, and was laid in a ditch 
for 8 hours.  Thus, applying the law with a broad and liberal 
interpretation, and presuming the credibility of this lay 
evidence for new and material evidence purposes, his 
testimony and statements constitute new and material evidence 
to reopen the claim.  In short, this evidence, if assumed as 
credible, relates to an unestablished fact necessary to 
substantiate his claim and raises a reasonable possibility of 
substantiating his back claim; that is to say, this evidence 
is new and material and his back claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis, and therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

As to presumptive service connection, in cases where a 
Veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the Veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  While lay statements may be sufficient, under 
section 1154(b), to establish the in-service incurrence of an 
injury or disease, application of the combat presumption 
under this section still does not alter the fundamental 
requirements of also showing a current disability and medical 
nexus to service in order to establish service connection.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine 
v. Brown, 9 Vet. App. 521, 523-24 (1996).   

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
also within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Id. at 308.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection

The Veteran contends that he has a current back disorder to 
the cervical and lumbar spine that is the result of injuries 
sustained during his military service in the 1940s during 
World War II.  Specifically, the Veteran asserts that he 
injured his back during service (1) by having to endure a 
forced 60 mile march with a 60 pound backpack on his spine in 
1940 and (2) by experiencing a bombing in 1943 or 1945 by the 
Germans in London in which he fell out of his bed, hurt his 
back, and was laid in a ditch for 8 hours.  Since service, he 
has suffered with back pain for 65-70 years.  See July 1985 
claim; April 2008 claim with statement; May 2008 personal 
statement; October 2009 personal statement; and October 2009 
hearing testimony at pages 3-5.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present 
case, VA X-rays dated in April 2008 reveal advanced 
degenerative changes of the lumbar spine.  Earlier VA 
treatment records dated in October and November of 2003 also 
diagnosed degenerative disc disease of the lumbar spine with 
sciatica and radiculopathy to the lower extremities.  An 
earlier October 1985 VA examination and X-rays also confirmed 
narrowing of the intervertebral disc space of the cervical 
spine with osteophytes.  Thus, there is sufficient evidence 
of current lumbar and cervical spine disorders.  
Consequently, the determinative issue is whether these 
conditions are somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And it is in this critical respect 
the Veteran's claim fails.

The Veteran's STRs include no evidence of any complaint, 
treatment, or diagnosis of a cervical or lumbar spine 
disorder during  service.  38 C.F.R. § 3.303(b).  The Veteran 
sought medical treatment for several other medical problems, 
but not for his back.  Military examinations of his bones, 
joints, and muscles conducted in January 1942 and April 1943 
are unremarkable for any evidence of a back disorder.  Most 
importantly, his September 1945 discharge examination is 
negative for any reports or evidence of a back disorder.  The 
discharge examiner noted a history of a left knee injury, 
hospitalization for varicose veins, and hospitalization for 
stomach trouble, but there was no mention of any back injury 
resulting from an enemy bombing of London or from an intense 
forced 60 mile march.  Thus, the STRs, as a whole, provide 
strong evidence against the service connection claim.  

To the extent the Veteran alleges that a back injury occurred 
during a combat situation, the Board finds there is 
insufficient evidence that the Veteran engaged in actual 
combat with the enemy; thus, the combat presumption does not 
apply.  Specifically, his DD Form 214 and service records do 
not reflect receipt of medals, badges, decorations, ribbons, 
wounds in action, or participation in campaigns that 
specifically denote combat with the enemy.  His military 
occupational specialty (MOS) is listed as an airplane 
instrument mechanic.  Overall, the evidence does not 
demonstrate any combat, such that VA does not have to accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).    

With regard to the Veteran's lay assertions regarding the 
occurrence of an in-service back injury, the Veteran is 
indeed competent to report sustaining a back injury during 
service, as well as symptoms of back pain from the time of 
his military service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  However, the Veteran's credibility 
affects the weight to be given to his testimony, and it is 
the Board's responsibility to determine the appropriate 
weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) 
(finding that the weight and credibility of evidence "is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

The credibility of a witness can be impeached by a showing of 
inconsistent statements, among other factors.  As such, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence it finds persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 506-511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  In this regard, in his April 2008 
claim, the Veteran indicated that he was hospitalized in 
England for two weeks after sustaining a back injury in a 
bombing.  He also claims he received rehabilitation for four 
to five months in California.  In his original July 1985 
claim, he stated he was treated for back problems in 1943 
during service.  In contrast, at the hearing, the Veteran 
denied having been treated by a medic or doctor for his back 
injury during service.  See hearing testimony at page 4.  
Furthermore, the September 1945 discharge examiner, when 
listing a history of significant treatment for the Veteran 
during service, did note any hospitalization or 
rehabilitation for the back during service.  The Veteran's 
inconsistent statements concerning treatment for a back 
injury during service undermine his overall credibility, and 
also undermine his assertion that his current back disorder 
is related to an alleged back injury in service, trauma that 
is not mentioned in his STRs.  

Post-service, the evidence as a whole does not show 
continuity of symptomatology of a back disorder since 
service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the Veteran's 
assertions regarding continuous back pain since his discharge 
from service, gradually worsening over time.  He is indeed 
competent to report back pain from the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  
             
But once evidence is determined to be competent, the Board 
must determine whether the evidence also is probative and 
credible.  The former, the Court has held, is a 
legal concept, which is useful in determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Layno, supra.  Here, the Veteran's lay 
contentions in this case are outweighed by the other post-
service evidence of record in the claims folder revealing the 
first complaints of post-service back problems in 1985.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In essence, the Board affords the 
Veteran's lay statements less probative weight in light of 
the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter, as well as his 
inconsistent lay statements regarding his treatment for a 
back disorder during service.  Simply put, his lay 
contentions regarding his symptomatology are outweighed by 
the other available medical and lay evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.) 

It follows that there is an insufficient basis to award 
service connection for a back disorder based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Likewise, since 
there is no objective indication of arthritis of the back 
within one year after service, the Veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Arthritis, incidentally, must be objectively confirmed by X-
ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Moreover, 
there is simply no competent, medical evidence or opinion 
that in any way relates his current back disorders of the 
lumbar and cervical spine to his period of active military 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

The Board emphasizes that although the Veteran is competent 
to report any injuries or symptoms of a back disorder he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his currently diagnosed 
lumbar arthritis and disc disease, or the narrowing of the 
intervertebral disc space of the cervical spine with 
osteophytes, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); 
Jandreau, 492 F.3d at 1377.  In this regard, "[t]he type of 
evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Barr, 21 Vet. App. at 308.  Here, the specific 
medical diagnoses rendered for the Veteran's back in the 
present case do not lend themselves to the Veteran 
competently establishing a nexus between these diagnoses and 
his military service, as there is insufficient evidence of 
these disorders until decades after discharge from service.       
         
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back disorder (cervical and lumbar), so there is no 
reasonable doubt to resolve in the Veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied. 



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, the Board must consider whether there have 
been times when the disability has been more severe than at 
others, and rate it accordingly.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, April 2007) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2009).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Varicose Veins

The Veteran's varicose veins of the right leg are rated as 10 
percent disabling under Diagnostic Code 7120, varicose veins.  
38 C.F.R. § 4.104.  His varicose veins of the left leg are 
also rated as 10 percent disabling under Diagnostic Code 
7120.  Id.  These separate 10 percent ratings have been in 
effect since March 10, 2004.  The Veteran filed a claim for 
an increased rating that was received in April 2008.  

Under Diagnostic Code 7120, a 10 percent evaluation is 
warranted for varicose veins that are manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation requires persistent edema 
which is not completely relieved by elevation of the 
extremity, whether or not there is beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned when 
varicose veins cause persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Finally, a total (100 percent) rating 
is assigned for massive board-like edema with constant pain 
at rest.  38 C.F.R. § 4.104.  

A note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  Id.

The facts of the case do not support the application of any 
other diagnostic codes for varicose veins disabilities.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  In other words, Diagnostic Code 
7120, directly addressing varicose veins, is clearly the most 
appropriate criteria for this case.  

The evidence of record does not reflect a higher rating above 
the current 10 percent ratings assigned.  38 C.F.R. § 4.7.  
The Veteran reports pain at night, with symptoms of fatigue, 
swelling, and periodic falls due to his varicose veins.  The 
Veteran wears compression hosiery on his left leg.  He is no 
longer able to swim and has difficulty walking because of his 
varicose veins.  See hearing testimony at pages 7-8, 11-14.  
Large, engorged, and tortuous veins were noted on the right 
and left legs by the April 2008 VA examiner.  However, at the 
April 2008 VA examination, the Veteran notably admitted that 
he only has "slight" edema by the end of the day, which is 
relieved with rest and elevation.  This statement in itself 
from the Veteran provides evidence against a higher rating.  
It confirms that the Veteran experiences swelling in his leg, 
but not on a persistent basis, with symptoms relieved by 
elevation of the extremities.  In addition, the April 2008 VA 
examiner noted no use of assistive devices, no edema, no skin 
breakdown, no ulceration, no hyper or hypo pigmentation, no 
pain on examination, no limitation of motion.  There was no 
mention of eczema.  He is able to walk three miles daily.  
His gait was normal.  He is not limited in daily activities 
or chores.  VA treatment records and earlier VA examinations 
dated in April 2004 and January 2002 also reveal no skin 
changes, no skin discoloration, no ulceration, and only 
"some" edema.  Simply stated, none of the competent lay or 
medical evidence of record provides a basis for a higher 
rating.  

Accordingly, the Board finds that the preponderance of the 
evidence is against  disability ratings greater than 10 
percent for varicosities of the left and right leg.  
38 C.F.R. § 4.3.  The appeal is denied.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at respective 10 percent 
levels) throughout the course of his pending appeal, a staged 
rating is unjustifiable.  

Extra-Schedular Consideration

Initially, the Board acknowledges that some of the 
manifestations of his varicose veins disability are not 
listed by the rating criteria.  Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  However, the Board finds that his 
disability does not markedly interfere with his ability to 
work, meaning above and beyond that contemplated by his 
separate schedular ratings.  In this regard, at the April 
2008 VA examination, the Veteran indicated he was 
"retired."  He is still able to walk three miles daily and 
engage in daily activities and chores.  Significantly, he 
denied any impact from his varicose veins on his ability to 
previously work as a jeweler or a golf instructor.  Finally, 
there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations due solely 
to his service-connected varicose veins disability, to 
suggest he is not adequately compensated for his disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  His 
treatment for his varicose veins has been solely on an 
outpatient basis.  He has undergone no surgery for the 
disability.  Generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has been received, the claim for 
service connection  for a back disorder (cervical and lumbar) 
is reopened.  To this extent, the appeal is granted.   

Service connection for a back disorder (cervical and lumbar) 
is denied.   

A disability rating greater than 10 percent for varicose 
veins of the right leg is denied.   

A disability rating greater than 10 percent for varicose 
veins of the left leg is denied.   




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


